Citation Nr: 0732369	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-33 244	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

A July 2004 Board decision denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to an 
October 2005 Order granting an October 2005 Joint Motion for 
Remand (Joint Motion), the veteran's appeal was remanded by 
the Board in June 2006 for additional development.  Those 
actions having been completed, the appeal was returned to the 
Board for consideration.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's July 
2004 decision, finding that VA had failed to explain why the 
relative probative value of a private 2003 audiological 
evaluation and a VA 2004 audiological evaluation.  The Joint 
Motion also noted that although a VA examiner had found a 
positive nexus between the veteran's military service and his 
bilateral tinnitus, that positive finding was not discussed 
with respect to the veteran's claim for bilateral hearing 
loss.  To that end, the Joint Motion stated that "[i]t may 
be necessary for the Board to seek the advice of medical 
experts to answer these questions."  For these reasons, the 
Board finds that the veteran has been denied due process 
under the law because it failed to fully satisfy its duties 
to assist.  

Accordingly, in order to prevent prejudice to the veteran, 
the July 29, 2004, decision of the Board must be vacated with 
regard to the issue of entitlement to service connection for 
bilateral hearing loss, and a new decision will be entered as 
if the July 2004 decision by the Board had never been 
promulgated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



